The court finds in this case, from the record that several issues of fact were presented in the pleadings for the determination of the jury. The plaintiffs claimed recovery upon an alleged agreement for real estate commission based on a written contract, which the plaintiffs claimed had been modified orally by the parties. The establishment of this modification was necessary to sustain plaintiffs’ claim for recovery. The defendant denied that the written contract had been modified as claimed by the plaintiffs.
Certain errors appear upon the record with regard to the admission of testimony and to the charge of the court thereon, but upon the issue of the modification of the contract the record is entirely free from error.
As the verdict returned by the jury is a general verdict and it is not disclosed by answer to interrogatories or otherwise upon which issue the ver*585diet was based, it is not affirmatively shown that the errors existing in the record influenced the verdict. The judgment must therefore be affirmed.

Judgment affirmed.

Wanamaker, Robinson, Jones, Matthias, Day and Allen, JJ., concur.